In an action on an insurance policy, plaintiff appeals from (1) an order of the Supreme Court, Kings County, dated February 10, 1976, which granted defendant’s motion for summary judgment and (2) a judgment of the same court, entered thereon on March 9, 1976. Order and judgment affirmed, without costs or disbursements. The affidavits submitted by plaintiff were insufficient to raise a triable issue as to defendant’s waiver of the limitation provision set forth in the policy. Since there was no indication that plaintiff was misled by defendant’s conduct, defendant was not estopped from raising the 12-month limitation provision (see Fotochrome, Inc. v American Ins. Co., 26 AD2d 634). Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.